Appellate Case: 22-2108     Document: 010110763562       Date Filed: 11/04/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                         November 4, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 22-2108
                                                    (D.C. No. 2:22-CR-00013-KG-1)
  MIGUEL ANGEL MELGAR-MELGAR,                                  (D. N.M.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HOLMES, Chief Judge, HARTZ, and MORITZ, Circuit Judges.
                    _________________________________

       This matter is before the court on the government’s motion to enforce the

 appeal waiver in Miguel Angel Melgar-Melgar’s plea agreement pursuant to United

 States v. Hahn, 359 F.3d 1315 (10th Cir. 2004) (en banc) (per curiam). Exercising

 jurisdiction under 28 U.S.C. § 1291, we grant the motion and dismiss the appeal.

       Mr. Melgar pleaded guilty to re-entry of a removed alien. Pursuant to Federal

 Rule of Criminal Procedure 11(c)(1)(C), the parties agreed that the guidelines would

 be used to determine Mr. Melgar’s sentencing range, and the government agreed that

 a two-level downward departure from the otherwise-applicable offense level would



       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-2108    Document: 010110763562        Date Filed: 11/04/2022    Page: 2



 be appropriate. As part of his plea agreement, Mr. Melgar waived his right to appeal

 his conviction and any sentence at or under the maximum statutory penalty.1 He

 acknowledged in the plea agreement that he was entering his plea voluntarily and that

 he understood its consequences, including the sentences that could be imposed, and

 that he was waiving his appellate rights. At the change of plea hearing, the district

 court reminded Mr. Melgar of the possible sentences and broad appeal waiver, and he

 confirmed that he understood and that he wanted to plead guilty. Based on his

 responses to the court’s questions and its observations of his demeanor during the

 hearing, the court accepted his plea as having been knowingly and voluntarily

 entered.

       The court then sentenced Mr. Melgar to 37 months’ imprisonment. The

 sentence was the minimum in the sentencing range of 37 to 46 months calculated in

 accordance with the parties’ agreement.2 Despite having waived his right to appeal

 his conviction and any sentence under the statutory maximum, Mr. Melgar filed a

 notice of appeal. His docketing statement indicates that he intends to challenge his




       1
         Mr. Melgar also waived his right to collaterally attack his conviction and
 sentence except on the issue of ineffective assistance of counsel.
       2
         At the same hearing, the district court also sentenced Mr. Melgar to a
 concurrent term of six months’ imprisonment because he committed the illegal-
 reentry offense while on supervised release for a 2018 illegal-reentry conviction in
 the District of Arizona. The District of Arizona transferred jurisdiction over the
 supervised-release violation to the District of New Mexico. Mr. Melgar did not
 appeal the revocation judgment and sentence.
                                            2
Appellate Case: 22-2108     Document: 010110763562          Date Filed: 11/04/2022       Page: 3



 conviction and/or sentence on the ground that he received ineffective assistance of

 counsel.

        In ruling on a motion to enforce, we consider whether the appeal falls within

 the scope of the appeal waiver, whether the defendant knowingly and voluntarily

 waived his right to appeal, and “whether enforcing the waiver would result in a

 miscarriage of justice.” Hahn, 359 F.3d at 1325.

        In response to the government’s motion to enforce, Mr. Melgar, through

 counsel, “agree[d] that” his ineffective assistance of counsel “claim must be brought

 in the first instance in the district court” and that there is “no other basis for an

 appeal which would not be covered by the appeal waiver in the plea agreement.”

 Resp. to Mot. to Enforce at 2. He thus indicated that he “does not oppose the

 government’s” motion to enforce. By making that concession, Mr. Melgar conceded

 that his waiver was knowing and voluntary, that his appeal falls within the scope of

 the waiver, and that enforcement of the waiver would not result in a miscarriage of

 justice. See United States v. Porter, 405 F.3d 1136, 1143 (10th Cir. 2005) (court

 need not address uncontested Hahn factors).

        Accordingly, we grant the government’s motion to enforce the appeal waiver

 and dismiss the appeal.


                                               Entered for the Court
                                               Per Curiam




                                              3